Citation Nr: 9914472	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-33 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1951 to 
September 1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The outside of claims file lists the veteran as RDC  The 21-
8947 lists the veteran as RDC in one location and just RC in  
another.  The 21-22 lists the veteran as RDC-V.  The RO 
should take appropriate action to idnetify the veteran in 
just one way.


FINDINGS OF FACT

1.  The veteran had asthma in service.  

2.  The veteran currently has asthma.

3.  The inservice and post service asthma are related.


CONCLUSION OF LAW

Bronchial asthma was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bronchial asthma was incurred 
during active wartime service.  It is the decision of the 
Board that the evidence supports a grant of service 
connection for bronchial asthma.  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  Although the RO 
rejected evidence for reasons unknown to this Board Member, 
there is inservice evidence of asthma.  The fact that the 
record is not a detailed report is irrelevant.  That fact 
that the document is not a treatment record is irrelevant. 
The law, regulations and decisions of the Court do not 
require detailed treatment records.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The VA has obtained a VA examination, searched 
for alternative sources of evidence and obtained private 
medical and lay statements.  There is no indication of 
outstanding pertinent evidence and the duty to assist has 
been met.  

The veteran maintains that he was diagnosed with asthma 
during military service.  The veteran's service medical 
records support his contentions.  Information from the 
hospital admission cards created by the Office of the Surgeon 
General Department of the Army for the period 1942 to 1945 
and 1950 to 1954 show admission in July 1952.  The Surgeon 
General's Office (SGO) records consist of information 
extracted from military hospital records.  The SGO records 
show a diagnosis of perennial asthma in July 1952.  This 
record constitutes competent evidence of inservice asthma.  
The DD 214 shows that the veteran was medically disqualified 
from the Army in September 1952.  

In November 1958, the appellant was admitted to a medical 
facility for treatment of food poisoning.  At that time he 
reported that he had been discharged from service because of 
asthma.

In July 1994, Dr. Pichardo wrote that the veteran had been 
under his care from June 1977 to February 1989.  During that 
time the veteran was diagnosed with chronic recurrent asthma, 
bronchitis.  The doctor indicated that pertinent lab tests, 
physical examinations and X-rays corroborated the diagnosis.  

In August 1994 the veteran was seen for complaints of chest 
pain.  The veteran was not found to be in acute distress.  
The diagnoses included bronchial asthma.  

At the VA examination dated August 1994, the veteran reported 
that he had been asthmatic since 1952 while at Fort Buchanan, 
Puerto Rico.  He stated that the asthma persisted on and off 
since service and that it usually occurred on a monthly 
basis.  The veteran indicated that asthma attacks consisted 
of a hacking cough followed by chest tightness, wheezing, 
rhonchi and dyspnea that may last from a few hours to a few 
days.  Upon physical examination there was no evidence of cor 
pulmonale, cyanosis or clubbing, or recent infection.  A 
chronic cough, mostly dry and mild dyspnea on moderately to 
strong efforts was noted.  The chest examinations showed an 
increased AP diameter, increased resonance, prolonged 
expiratory phase and late expiratory wheezes.  The chest X-
ray showed well-expanded lungs and no acute infiltrates.  The 
final diagnosis was bronchial asthma.  

The veteran submitted a written statement in February 1996 
concerning his asthma condition.  He wrote that his asthma 
condition was incurred while he was on active duty in the 
United States Army.  The veteran reported that after basic 
training he worked in the commissary at Fort Buchanan in the 
cold storage area.  He indicated that he was continually 
going in and out of the refrigerators and because of this he 
started feeling strong pains in his chest.  The veteran 
related that in the dispensary at Fort Buchanan he was 
diagnosed with bronchitis and was admitted to Rodriguez 
Hospital in Fort Brooke where he was hospitalized for almost 
three months.  He asserted that there he was diagnosed with 
bronchial asthma at went before the medical board.  The 
veteran attested that he was then discharged for medical 
reasons.  He wrote that after discharge he was consistently 
seen for asthma and that his condition has worsened.  

In February 1996 the veteran submitted written statements 
from his wife and friends concerning his asthma.  His wife 
wrote that the veteran was in good health when they married 
and that he did not suffer from asthma until after he entered 
the army.  She also indicated that after being hospitalized 
at Rodriguez Hospital for more than three months he was 
discharge for his asthma condition.  Statements from five of 
his acquaintances refer to knowing the veteran since 1948 and 
1949.  All of them certify that the veteran never suffered 
from asthma prior to entering the army.  They wrote that he 
was discharged from the army in 1952 suffering from asthma.  
Statements from three former members of the Puerto Rico 
National Guard refer to knowing the veteran in 1947 and 1951 
when they were members of the Puerto Rico Army National 
Guard.  They wrote that during this period the veteran 
suffered from asthma, that after discharge from the National 
Guard he joined the Army and that later he was discharged 
because of asthma.  

A certificate from Corporation Central de Salud, Utuado, 
Puerto Rico dated February 1996 indicated that there was no 
medical evidence concerning the veteran at the institution.  

The RO indicated that asthma was not noted in the SGO 
reports.  Our review of the SGO reports show that perennial 
asthma was noted in the SGO reports.  This constitutes 
evidence of inservice asthma.  Since the service records are 
not available and there is no entrance examination for 
review, the veteran is entitled to the presumption of 
soundness.  The presumption may be rebutted by clear and 
unmistakable evidence.  The statement in the SGO notes that 
asthma existed prior to service, without more, does not 
constitute clear and unmistakable evidence.  Miller v. West, 
11 Vet. App. 345 (1998).  The presumption of sound condition 
has not been rebutted.

The nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology.  
Medical or, in certain circumstances, lay evidence may 
provide the nexus.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  There is inservice evidence of asthma.  When 
treated in 1958, he reported his inservice history of asthma.  
The record tends to establish that he was discharged from 
service because asthma.  If correct, the fact tends to 
establish that the asthma was not an acute condition that 
resolved during service.  The veteran has provided written 
statements regarding post service asthma, he has submitted 
progress notes and a private physician's statement showing 
that he was seen for asthma after service.  He has a current 
diagnosis of asthma.  He has satisfied the continuity of 
symptomatology evidence requirement in Savage.

Based on the cumulative record, including competent lay 
statements, the Board finds that it is highly unlikely that 
the inservice evidence of asthma is unrelated to the current 
diagnosis of bronchial asthma.  The Board finds that the 
evidence supports the veteran's claim.  Service connection is 
warranted.


ORDER

Service connection for bronchial asthma is granted.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

